
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1577
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Cao (for himself,
			 Mr. Boustany,
			 Mr. Scalise,
			 Mr. Cassidy,
			 Mr. Melancon,
			 Mr. Fleming, and
			 Mr. Alexander) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Observing the fifth anniversary of the date
		  on which Hurricane Katrina devastated the Gulf Coast, saluting the dedication
		  of volunteers who offered assistance in support of those affected by the storm,
		  recognizing the progress of efforts to rebuild the affected Gulf Coast region,
		  commending the persistence of the people of the States of Louisiana,
		  Mississippi, Alabama, and Florida, and reaffirming Congress’ commitment to
		  restore and renew.
	
	
		Whereas, on August 29, 2005, Hurricane Katrina inflicted
			 catastrophic damage as a Category 3 hurricane and caused damage estimated at
			 $81,000,000,000 in the States of Louisiana, Mississippi, Alabama, and
			 Florida;
		Whereas Hurricane Katrina is 1 of the 5 deadliest
			 hurricanes in United States history with a recorded 1,822 fatalities, including
			 1,577 in Louisiana, 238 in Mississippi, 14 in Florida, 2 in Georgia, and 2 in
			 Alabama, according to the National Hurricane Center;
		Whereas more than 1,200,000 people were under some type of
			 evacuation order, including New Orleans’ first mandatory evacuation in the
			 city’s history;
		Whereas 785,000 Gulf Coast residents were displaced, and
			 many remain displaced to this day;
		Whereas hundreds of thousands were unemployed as a result
			 of devastation to businesses;
		Whereas tens of thousands of homes and businesses from
			 Louisiana to Florida were destroyed by the flooding;
		Whereas 3,000,000 people were left without electricity for
			 weeks;
		Whereas major highways were destroyed, including the
			 Interstate 10 Twin Span Bridge connecting the cities of New Orleans and Slidell
			 in Louisiana;
		Whereas the Louisiana Superdome sheltered 26,000 evacuees
			 and suffered roof leaks and other significant damage from strong winds;
		Whereas neighboring cities and States took in thousands of
			 displaced residents and provided medical care and shelter at make-shift
			 hospitals, such as the Katrina Clinic at the Astrodome/Reliant Center Complex
			 in Houston, Texas;
		Whereas the United States Coast Guard rescued more than
			 24,273 people and assisted with the evacuation of 9,462 patients and medical
			 personnel from hospitals and nursing homes;
		Whereas the United States Armed Forces orchestrated one of
			 the largest domestic rescue operations in history, with command centers at the
			 Emergency Operations Center in Baton Rouge, Louisiana, the Louis Armstrong New
			 Orleans International Airport in New Orleans, Louisiana, the Naval Air Station
			 in Pensacola, Florida, and Camp Shelby in Hattiesburg, Mississippi;
		Whereas the American Red Cross, Habitat for Humanity,
			 Salvation Army, America’s Second Harvest (now known as Feeding America),
			 Emergency Communities, Catholic Charities, PRC Compassion, Southern Baptist
			 Disaster Relief, and other charitable organizations provided crucial food,
			 water, and hygiene products to victims;
		Whereas countless first responders, such as police
			 officers, emergency medical personnel, and firefighters, from across the United
			 States worked around the clock to provide care for and to protect the safety of
			 the residents of the affected communities;
		Whereas more than 70 countries and international
			 organizations pledged monetary donations in excess of $854,000,000, including a
			 pledge of $500,000,000 by the State of Kuwait, and $100,000,000 by the State of
			 Qatar, which awarded 109 full tuition scholarships to Tulane University
			 students affected by the storm and restored 100 homes for low-income victims in
			 the historic Tremé/Lafitte neighborhood of New Orleans;
		Whereas Louisiana’s Piggyback Program was created to
			 support affordability for low-income residents in areas receiving Gulf
			 Opportunity Zone Low Income Housing Tax Credits;
		Whereas the greater New Orleans Small Business Development
			 Center helped more than 500 fishermen secure recovery funding through the
			 Technical Assistance for Small Firms program;
		Whereas following the devastation of
			 Hurricane Katrina, medical residents and faculty, as well as grassroots
			 organizations quickly mobilized to provide immediate health services and have
			 since developed as a group of 25 organizations with over 90 sites and this
			 group has built a unique, high quality, efficient, community-based primary care
			 network for the greater New Orleans area and now serve as the primary source of
			 health care for approximately 290,000 people;
		Whereas the Healthcare Recovery Training System (HeaRTS)
			 at the Southwest Louisiana Area Health Education Center provided health care
			 training to more than 2,300 people, including 500 participants in the program
			 who were displaced by the storm;
		Whereas the Jefferson Parish Chamber of Commerce and
			 nonprofit Café Reconcile in New Orleans offered culinary arts training for
			 at-risk youth;
		Whereas the National Oceanic and Atmospheric
			 Administration improved its storm tracking guidance by adding 8 Caribbean
			 observation buoys and expanding its satellite communication system network to
			 include 25 coastal Weather Forecast Offices;
		Whereas in 2005, Congress directed the United States Army
			 Corps of Engineers to deliver a plan to Congress for providing coastal
			 Louisiana with Category 5-equivalent hurricane protection;
		Whereas the United States Army Corps of Engineers has not
			 yet provided Congress with a concrete set of recommendations to achieve this
			 level of protection;
		Whereas Louisiana loses approximately 25 square miles of
			 coastal land each year and coastal restoration efforts along the Louisiana
			 coast and barrier protection at the mouth of Lake Pontchartrain to protect
			 against storm surge are necessary components of achieving Category 5-equivalent
			 hurricane protection for South Louisiana;
		Whereas the United States Army Corps of Engineers has been
			 constructing stronger levees by replacing failed I-Wall design floodwalls with
			 stronger T-wall or L-wall design floodwalls and reinforcing the most vulnerable
			 undamaged I-Walls and surge protection closures;
		Whereas these improved levees are an essential aspect of
			 providing Category 5-equivalent hurricane protection;
		Whereas the convention and visitors bureaus across the
			 Gulf Coast attempt to restore tourism, particularly the New Orleans
			 Metropolitan Convention and Visitors Bureau, which won the bid to host the
			 Super Bowl XLVII in 2013;
		Whereas colleges and universities in the
			 hurricane-ravished communities continue to struggle due to low enrollment and
			 have been forced to restructure and reduce their programs; and
		Whereas social, economic, and mental health effects are
			 compounded due to trauma suffered from the BP Deepwater Horizon Oil Spill and
			 Hurricane Katrina: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its support to the victims of
			 Hurricane Katrina;
			(2)commends the
			 courageous efforts of those who assisted in the recovery progress;
			(3)recognizes the
			 contributions of the communities in Louisiana, Mississippi, Alabama, and
			 Florida to the United States; and
			(4)reaffirms its
			 commitment to rebuild, renew, and restore the Gulf Coast region.
			
